Notice of Pre-AIA  or AIA  Status
 	The present application 16/551,298, filed on 8/26/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment, remarks filed on 
Drawings
The Drawings filed on 11/13/2019 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for foreign priority KOREA, REPUBLIC Application No. 10-2019-0002399 filed on 01/08/2019 under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application. 




Response to Arguments
Applicant's arguments  with respect to claim 1-20 filed on 3/3/2022 have been fully considered, for examiner’s response see discussion below:
a) 	At page 11-12, claim 1, applicant argues:
	Kang fails to teach or suggest that data is accumulated in the journal data block over time or as time progresses.  Further, Marcotte merely relates to metadata log program working in conjunction with file system manager…..accordingly, compared with Kang, Marcotte, do not teach or suggest the limitation metadata storage information is added to the journal data block when the metadata block is written to the memory device.
Examiner’s response:  
	As to the above argument (a), examiner noted the following:
35 U.S.C. § 103(a) 	Section 103 forbids issuance of a patent when "the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains."KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (hereinafter "KSR").In KSR, the Supreme Court emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art", id. at 415, and discussed circumstances in which a patent might be determined to be obvious. Id. at 415-16 (citing Graham v. John Deere Co., 383 U.S. 1, 12 (1966)). The Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known 
	The prior art of Kang is directed to memory management system, more specifically mapping metadata storing information to a journal management data blocks (Kang: Abstract).  The prior art of Kang teaches memory device data structure including memory mapping blocks, grouping blocks that including managing handling journal data and metadata storing mapping information, it is noted that memory blocks each including memory cells (Kang: 0008, 0011, 0015, line 3-9,0019).  The prior art of Kang teaches data access operations such as read, write, erase and like, while metadata is 
	The prior art of Marcotte is directed to metadata changes for journaling file system, more specifically when metadata updates made to the metadata block, accordingly writing metadata updates to the log file in respective locations (Marcotte: Abstract).  Prior art of Marcotte teaches overall metadata management in a file system including journaling activity (Marcotte: fig 1, 0019-0020). It is however, noted that Kang does not disclose “wherein the metadata storage information includes information pertaining to storage of the metadata block”, although Kang teaches metadata stored in the memory device and divided into multiple groups (Kang: 0074, line 4-5, and changes to the metadata maintained in logs and supports types of operations that changes metadata such as read, write and like Kang: 0074).  On the other hand, Marcotte disclosed, “wherein the metadata storage information includes information pertaining to storage of the metadata block” (Marcotte: 0018, 0022-0023 – Marcotte teaches metadata updates and tracking metadata task including byte ranges and like, further 
 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine metadata changes for journaling data of Marcotte into identifying different journal data, loading into metadata blocks of memory device of Kang because that would have allowed users of Marcotte identify selected metadata block to update while same metadata and delaying the movement of active log records with previously completed transactions (Marcotte: 0016), further allows to identify changes made to the respective page(s)thereby saves the time of writing to the log record and has less impact on performance (Marcotte: 0018).  The exemplary rationales that may support prima facie conclusion of obviousness includes (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art-KSR, 550 US at 398.
	The prior art of Haas is directed to memory management  using hash table, particularly using hash function to transform the metadata into the index location (Haas: Abstract).  The prior art of Haas teaches memory structure indicating index, memory address and respective metadata locations (Haas: fig 1, 0020). It is however, noted that  Kang, Marcotte do not teach “add the metadata storage information”, although both Kang, Marcotte teaches metadata memory management (Kang: fig 2, fig 8; Marcotte: fig 1, fig 7).  On the other hand, Haas  disclosed “add the metadata storage information” (Haas : fig 3-4, 0031 – Haas  teaches identifying populated and non-populated 
 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine memory management using hash table of Haas  et al., into identifying different journal data, loading into metadata blocks of memory device of Kang , metadata changes for journaling data of Marcotte because all the prior art Kang, Marcotte, and Haas  teaches  metadata management (Kang: Abstract, fig 1-2; Marcotte: 0019, fig 1), while Marcotte specifically teaches maintaining metadata log and supporting update metadata block (Marcotte: 0026).  Because all the prior art of references specifically teaches metadata structure, it would have been obvious to users of Kang, Marcotte  to add metadata to the specified memory location(s), particularly via interface block 335, identifying empty metadata fields to add metadata field with an assigned algorithm in internal memory (Haas : 0027), further saving metadata field in a memory  given address, ie., index location represents metadata, file memory address saved at the index location (Haas : 0009-0010), thus improves quality, reliability of the memory metadata.  The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398.





Statutory Review under 35 USC § 101

 	Claims 1-10 are directed toward a storage device and have been reviewed
 	Claims 1-10 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ para 0036-0038 of the applicant’s specification referring to physical processor cores
Claims 11-18,19-20 are directed towards a method and have been reviewed.
 	Claims 11-18,19-20 perform the method steps, determined to be directed to significantly more than an abstract idea (based on currently known judicial exceptions)







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US Pub.No. 2016/0154594 published Jun,2016 Marcotte, US Pub.No. 2016/0378818 published Dec,2016 Haas et al., (hereafter Haas), US Pub.No. 2006/0155952 published Jul, 2006

As to claim 1. Kang teaches a system which including A storage device, comprising    (fig 16, 2100a corresponds to storage device)
 	“a memory device including a metadata area and a journal data area” (0008, 0011, 0015, line 3-9,0019 – Kang teaches memory device data structure including memory mapping blocks, grouping blocks that including managing handling journal data and metadata storing mapping information, it is noted that memory blocks each including memory cells, also it is noted that Kangs’ mapping blocks including smaller size of journal data area of smaller size as detailed in 0011) ; and
 	“a memory controller configured to control the memory device (0066-0067, fig 1 – Kang teaches memory device controlled by the memory controller element 1200) to write a metadata block to the metadata area and to write a journal data block to the journal data area, the metadata block including metadata, and the journal data block including both journal data and metadata storage information (0064,0067, line 1-3, 0072,0079-0080 – Kang teaches data access operations such as read, write, erase and like, while metadata is created from the address mapping table ie., metadata including logical, physical address of the memory device managing memory space of the memory device as detailed in 0072.  The prior art of Kang teaches mapping blocks of memory 
 	“wherein the journal data includes log information pertaining to the metadata” (0074, line 5-21 – Kang teaches memory system typically handling journal data, metadata  particularly change of metadata including logical address, physical address and respective log data  which is journal data log entry information as detailed in 0074);
 	The prior art of Kang  teaches wherein the memory controller is further configured to the metadata storage information to the journal data block when the metadata block is written to the memory device” (Kang: 0019, 0070-0072 – Kang teaches memory controller coupled to the memory device, particularly Kang defines memory data structure including managing, mapping metadata, while managing data access operations
 	It is however, noted that Kang does not disclose “wherein the metadata storage information includes information pertaining to storage of the metadata block”, although Kang teaches metadata stored in the memory device and divided into multiple groups (Kang: 0074, line 4-5, and changes to the metadata maintained in logs and supports types of operations that changes metadata such as read, write and like Kang: 0074).  On the other hand, Marcotte disclosed, “wherein the metadata storage information includes information pertaining to storage of the metadata block” (Marcotte: 0018, 0022-0023 – Marcotte teaches metadata updates and tracking metadata task including byte ranges and like, further Marcotte specifically maintains metadata log program supporting data structure of metadata cache fig 1, element 115 including status of metadata updates as detailed in 0023).

effective filing date of claimed invention to combine metadata changes for journaling data of Marcotte into identifying different journal data, loading into metadata blocks of memory device of Kang because that would have allowed users of Marcotte identify selected metadata block to update while same metadata and delaying the movement of active log records with previously completed transactions (Marcotte: 0016), further allows to identify changes made to the respective page(s)thereby saves the time of writing to the log record and has less impact on performance (Marcotte: 0018)
 	It is however, noted that  Kang, Marcotte do not teach “add the metadata storage information”, although both Kang, Marcotte teaches metadata memory management (Kang: fig 2, fig 8; Marcotte: fig 1, fig 7).  On the other hand, Haas  disclosed “add the metadata storage information” (Haas : fig 3-4, 0031 – Haas  teaches identifying populated and non-populated metadata fields, while processor searches memory, calculates metadata for each file is added to the respective  metadata field and corresponding memory address is identified, further added metadata fields are saved with the file to memories A and B , fig 3, element 350.
 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine memory management using hash table of Haas  et al., into identifying different journal data, loading into metadata blocks of memory device of Kang , metadata changes for journaling data of Marcotte because all the prior art Kang, Marcotte, and Haas  teaches  metadata management (Kang: Abstract, fig 1-2; Marcotte: 0019, fig 1), while Marcotte specifically teaches maintaining metadata log and supporting update metadata block (Marcotte: 0026).  Because all the 

As to claim 2, Kang disclosed “ wherein the memory controller is further configured to add the metadata storage information to the journal data block when the metadata block is written to the memory device” (0079-0080).

As to claim 3, Kang disclosed “wherein the memory controller is further configured to accumulate the metadata in the metadata block, (Kang: 0077)and
 	“wherein when an amount of the metadata accumulated in the metadata block reaches a first predetermined size, the memory controller controls the memory device to write the metadata block to the metadata area and to add the metadata storage information to the journal data block” (Kang: 0079,0111, fig 8) .

As to claim 4, Kang disclosed “wherein the memory controller is further configured to accumulate the journal data and the metadata storage information in the journal data block” (fig 8, 0111-0112) and


As to claim 5, Kang disclosed “wherein the memory controller is further configured to read the metadata block and the journal data block from the memory device (Kang : fig 9, 0115-0116) and
 	“update the metadata included in the metadata block based on the metadata storage information included in the journal data block, when power is restored following an unexpected power-off” (0117-0119).

As to claim 6, Kang disclosed “wherein the memory controller is further configured to determine an order of an accumulation time of the journal data in the journal data block and a write time of the metadata based on the metadata storage information included in the journal data block (0070-0071,0077,0079), and the memory controller updates the metadata using the journal data based on the determined order, when power is restored following the unexpected power-off” (Kang : 0078-0080)



As to claim 7,  Kang disclosed, “wherein the memory controller including LI cache storing a plurality of log entries” (Kang: fig 8), and
 	wherein when a data guarantee request is received from outside the storage device, the memory controller (Kang : 0020,0025) is further configured to generate an LI cache journal block using all data in the Li cache and control the memory device to write the LI cache journal block to the journal data area”(Kang: 0089-0090).

As to claim 8, Kang disclosed “wherein the memory controller is further configured to read the Li cache journal block from the memory device (Kang : fig 7, and copy the L1 cache journal block to the L1 cache when power is restored following an unexpected power-off” (0113-0114,0117).

As to claim 9, Kang disclosed “wherein the memory controller is further configured to read the journal data block from the memory device (Kang:  0064, 0070, 0074) and invalidate a log entry included in the journal data block among the log entries included in the L1 cache journal block, when power is restored following the unexpected power-off” (Kang 0079-0080,0111-0112).

As to claim 10, Kang disclosed wherein the memory device stores the metadata block in a memory page of the metadata area and stores the journal data block in a memory page of the journal data area” (Kang : 0075,0079,0216, fig 11).

As to claim 11, Kang teaches a system which including “A method for processing data of a storage device, comprising” (Kang : fig 16, 2000a – storage device):
 	“accumulating metadata in a metadata block, using a memory controller” (0008, 0011, 0015, line 3-9,0019 – Kang teaches memory device data structure including memory mapping blocks, grouping blocks that including managing handling journal data and metadata),
 	accumulating journal data in a journal data block, the journal data in including log information pertaining to the metadata, using the memory controller” (Kang : 0027-0028,0072-0073 – Kang teaches metadata blocks and journal data blocks mapping while maintaining log entries that including changes in metadata);
 	“adding metadata storage information pertaining to storage of the metadata block to the journal data block when the metadata block is written to a metadata area of a memory device of the storage device, using the memory controller (0026,0066, fig 1 Kang teaches memory system including memory device, memory controller that controls the perform operations such as read, write and like, and memory controller to load the metadata  as block group, and the metadata may include mapping information); and
 	“writing the journal data block to a journal data area of the memory device” (0064,0067,0079,0111-0112 – Kang teaches data access operations such as read, write operations and the Kang’s memory controller performs operations of read, write operations and the journal data corresponds to log data that including information associated with the metadata.  

 	It is however, noted that Kang does not teach “ when an amount of data accumulated in the journal data block reaches a first predetermined size”, although Kang teaches data blocks may including storing smaller size of journal data (Kang: 0011,0080).  On the other hand, Marcotte disclosed, “when an amount of data accumulated in the journal data block reaches a first predetermined size” (Marcotte: 0015, 0029,0041 – Marcotte teaches journal log entries defining log data structure header with format to predetermine determine byte size of the record including byte range, while defining each record may be predetermined variable size) .
 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine metadata changes for journaling data of Marcotte into identifying different journal data, loading into metadata blocks of memory device of Kang because that would have allowed users of Marcotte to predetermined the size of the data with respect to byte ranges, while supporting predetermined variable size thereby log record header maintains defined byte range lists that reduces processor costs and search time (Marcotte: 0028), thus allows log manager to provide estimation of available space and/or size for the log files for actively running memory operations.

 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine memory management using hash table of Haas  et al., into identifying different journal data, loading into metadata blocks of memory device of Kang , metadata changes for journaling data of Marcotte because all the prior art Kang, Marcotte, and Haas  teaches  metadata management (Kang: Abstract, fig 1-2; Marcotte: 0019, fig 1), while Marcotte specifically teaches maintaining metadata log and supporting update metadata block (Marcotte: 0026).  Because all the prior art of references specifically teaches metadata structure, it would have been obvious to users of Kang, Marcotte  to add metadata to the specified memory location(s), particularly via interface block 335, identifying empty metadata fields to add metadata field with an assigned algorithm in internal memory (Haas : 0027), further saving metadata field in a memory  given address, ie., index location represents metadata, file memory address saved at the index location (Haas : 0009-0010), thus improves quality, reliability of the memory metadata. 

As to claim 12 Marcotte disclosed “further comprising writing the metadata block to the metadata area when an amount of the metadata accumulated in the metadata block reaches a second predetermined size” (Marcotte: fig 5, 0072-0073).

As to claim 13,  Marcotte disclosed “wherein the first predetermined size and the second predetermined size are each equal to a size of a memory page included in the memory device” (0073,0086).

As to claim 14,  Kang disclosed “wherein the metadata storage information includes an age of the metadata block and a physical page number in the memory device, in which the metadata block is stored” (Kang : 0134-0136).

As to claim 15,  Kang disclosed:
 	“reading the metadata block including the metadata and the journal data block including the journal data and the metadata storage information from the memory device in response to a power-on event following an unexpected power-off event”  (Kang : 0074-0075);
 	“determining an order of an accumulation of the journal data and a write of the metadata based on the metadata storage Information, using the memory controller” (Kang : 0076-0078), and
 	“restoring or updating at least part of the metadata using the journal data based on the determined order” (Kang : 0084-0086).

As to claim 16, Kang disclosed:
 	“receiving a data guarantee request from an external source that is external to the storage device” (Kang : 0101-0102): and
 	“writing an L1 cache journal block to the journal data area by grouping all data stored m an Li cache of the memory controller into the Li cache journal block in response to the data guarantee request (Kang : 0111-0112,0132).

As to claim 17 Kang disclosed:
 	“reading a data block stored m the journal data area from the memory device in response to power-on following power-off” (Kang : fig 1,0126-0127)
 	“determining whether the data block is the LI cache journal block” (Kang : 0090-0091): and
 	“copying the data block to the L1 cache when the data block is the L1 cache journal block” (Kang : 0158-0160).

As to claim 18 Kang disclosed:
 	reading the journal data block stored in the journal data area from the memory device in response to a power-on event that follows an unexpected power-off event;    (Kang : fig 1,0126-0127)
 and
 	invalidating a log entry included in the journal data block among log entries included in the Li cache journal black. (Kang 0079-0080,0111-0112)

As to claim 19, Kang teaches a system which including “A method for processing data of a storage device, comprising: (Kang : fig 16, 2000a – storage device):
 	“accumulating, by a memory controller, first journal data in a journal data block 0008, 0011, 0015, line 3-9,0019 – Kang teaches memory device data structure including memory mapping blocks, grouping blocks that including managing handling journal data and metadata,;
 	“writing a first metadata block to a metadata area of a memory device of the storage device” (Kang : 0064,0067,0079,0111-0112 – Kang teaches data access operations such as read, write operations and the Kang’s memory controller performs operations of read, write operations and the journal data corresponds to log data that including information associated with the metadata:
 	“accumulating, by the memory controller” (Kang: fig 2, element 1200),:
 	accumulating, by the memory controller, (Kang: fig 2, element 1200),: second journal data in the journal data block( fig 8, journal data log entries); and
 	“writing the journal data block to a journal data area of the memory device” (0097, fig 8, 0111-0112) .
 	The prior art of Kang  teaches wherein the memory controller is further configured to the metadata storage information to the journal data block when the metadata block is written to the memory device” (Kang: 0019, 0070-0072 – Kang teaches memory controller coupled to the memory device, particularly Kang defines memory data structure including managing, mapping metadata, while managing data access operations.


 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine metadata changes for journaling data of Marcotte into identifying different journal data, loading into metadata blocks of memory device of Kang because that would have allowed users of Marcotte identify selected metadata block to update while same metadata and delaying the movement of active log records with previously completed transactions (Marcotte: 0016), further allows to identify changes made to the respective page(s)thereby saves the time of writing to the log record and has less impact on performance (Marcotte: 0018)
	It is however, noted that Kang does not teach “ when an amount of data accumulated in the journal data block reaches a first predetermined size”, although Kang teaches data blocks may including storing smaller size of journal data (Kang: 0011,0080).  On the other hand, Marcotte disclosed, “when an amount of data accumulated in the journal data block reaches a first predetermined size” (Marcotte: 0015, 0029,0041 – Marcotte teaches journal log entries defining log data structure 
 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine metadata changes for journaling data of Marcotte into identifying different journal data, loading into metadata blocks of memory device of Kang because that would have allowed users of Marcotte to predetermined the size of the data with respect to byte ranges, while supporting predetermined variable size thereby log record header maintains defined byte range lists that reduces processor costs and search time (Marcotte: 0028), thus allows log manager to provide estimation of available space and/or size for the log files for actively running memory operations.
It is however, noted that  Kang, Marcotte do not teach “add the metadata storage information”, although both Kang, Marcotte teaches metadata memory management (Kang: fig 2, fig 8; Marcotte: fig 1, fig 7).  On the other hand, Haas  disclosed “add the metadata storage information” (Haas : fig 3-4, 0031 – Haas  teaches identifying populated and non-populated metadata fields, while processor searches memory, calculates metadata for each file is added to the respective  metadata field and corresponding memory address is identified, further added metadata fields are saved with the file to memories A and B , fig 3, element 350.
 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine memory management using hash table of Haas  et al., into identifying different journal data, loading into metadata blocks of memory device of Kang , metadata changes for journaling data of Marcotte because 

As to claim 20, Kang disclosed:
 	reading the journal data block from the memory device in response to a power-on event following an unexpected power-off event (Kang: fig 1,0126-0127);
 	determining that the second journal data is accumulated after the first metadata block is written, using the metadata storage information included in the journal data block (Kang : fig 8-9, 0111-0112, 0116-0117: and
 	“restoring or updating metadata included in the first metadata block using the first journal data and/or the second journal data (Kang: 0084-0086,00-0091)




Conclusion

The prior art made of record
	a.  	US Pub. No.  2016/0154594  teaches mapping memory metadata blocks journal data blocks.
	b. 	US Pub. No. 	2016/0378818 teaches memory image of metadata blocks and updating metadata disk blocks
	c. 	US Pub.No.  2006/0155952 is directed to metadata in memory management system


			












 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure





Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.
	













THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154